
	

114 SRES 309 ATS: Relative to the death of Fred Thompson former United States Senator for the State of Tennessee.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2015
			Mr. McConnell (for himself, Mr. Reid, Mr. Alexander, Mr. Corker, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Fred Thompson former United States Senator for the State of Tennessee.
	
	
 Whereas Fred Thompson was born in Alabama in 1942, and grew up in Lawrenceburg, Tennessee; Whereas Fred Thompson graduated from Memphis State University in 1964 and Vanderbilt University School of Law in 1967, was admitted to the Tennessee bar and served as an assistant U.S. Attorney;
 Whereas Fred Thompson was appointed by Senator Howard Baker, Jr., to serve as minority counsel to the Senate Watergate Committee in 1973;
 Whereas Fred Thompson continued to practice law and in 1977 helped expose government corruption in Tennessee;
 Whereas Fred Thompson was first elected to the United States Senate in 1994 and served as a Senator from the State of Tennessee until 2003;
 Whereas following his service as Senator, Fred Thompson continued to pursue his acting career, which began in 1985 with the movie Marie in which he played himself;
 Whereas Fred Thompson was known for his integrity, humility and dedication to public service: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Fred Thompson, former member of the United States Senate.
		
	
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
	
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Fred Thompson.